                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


CHARLES A. TRAMMELL,

               Plaintiff,

v.                                                  CIVIL ACTION NO. 5:19-cv-00419

THE SYLVANUS GROUP, LLC and
AERO-SMITH, INC. and GEORGE SMITH
and ROBERT TAPP and SEAN MARSHALL,

               Defendants.



                            MEMORANDUM OPINION AND ORDER

               Pending is Plaintiff Charles A. Trammell’s Motion to Remand and for Fees and

Expenses [Doc. 6]. The matter is ready for adjudication.

                                                   I.

               On April 4, 2019, Mr. Trammell instituted this action in the Circuit Court of

Greenbrier County against The Sylvanus Group, LLC (“Sylvanus”), Aero-Smith, Inc. (“Aero-

Smith”), George Smith, Robert Tapp, and Sean Marshall. Mr. Trammell alleged (1) violation of

the West Virginia Wage Payment and Collection Act (the “WVWPCA”), (2) Breach of Promise

and Fraudulent Inducement, and (3) Breach of Contract [Doc. 1-1]. The complaint sought “all

damages as allowed under West Virginia law, including punitive damages” as well as fees and

costs [Doc. 1-1 at 5–6].

               On May 30, 2019, Sylvanus removed based on “diversity jurisdiction, federal

regulation of aviation, regulation of interstate commerce, and interstate communications between
and among the parties.” [Doc. 1 at 4]. Sylvanus specifically alleges that Mr. Trammell is a resident

of New Mexico; Aero-Smith is a Maryland corporation; Mr. Tapp and Mr. Marshall are West

Virginia residents; and Sylvanus is alleged to have Nevada residency.

               On June 14, 2019, Mr. Trammell moved to remand. Mr. Trammell contends that

Sylvanus has insufficiently alleged the amount in controversy. Further, Mr. Trammell contends

that Sylvanus cannot do so, inasmuch as his complaint contains a clause limiting damages below

the jurisdictional minimum. Finally, Mr. Trammell summarily requests attorney fees, asserting,

“[T]he removal of a case that specifically states that the claims do not meet the jurisdictional

requirement, [sic] is one that warrants the award requested.” [Doc. 7].

               In response, Sylvanus asserts that the notice of removal sufficiently alleged the

amount in controversy. Sylvanus asserts it need not provide evidence of the amount in controversy

until challenged by motion to remand. In support of its contention that the amount in controversy

is above $75,000, Sylvanus points to a $43,000 settlement offer Mr. Trammell rejected prior to

filing suit. This, Sylvanus contends, ineluctably demonstrates that the amount in controversy is at

least $43,000 and, when taking into account the possibility of treble damages under the

WVWPCA, clearly exceeds $75,000.

                                                       II.

               Congress has provided an avenue for a case originally filed in state court to be

removed to federal court. Specifically, “any civil action brought in a state court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a). District courts have “original


                                                   2
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.” Id.

§ 1332(a)(1).

                A defendant seeking removal “need only allege federal jurisdiction with a short

plain statement” of the bases for jurisdiction. Strawn v. AT&T Mobility LLC, 530 F.3d 293, 296

(4th Cir. 2008); see also Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir.

1994). If removal is challenged, the burden is on the defendant to “demonstrat[e] that removal

jurisdiction is proper.” Strawn, 530 F.3d at 297. In determining whether jurisdiction exists,

“federal courts have ‘rigorously enforced’ the amount in controversy requirement.” Ellison v.

Credit Acceptance Corp., 177 F. Supp. 3d 967, 969 (S.D.W. Va. 2016) (quoting St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)). “But federal courts have avoided protracted

litigation over complex jurisdictional rules” and thus “the amount in controversy inquiry remains

relatively simple – the amount in controversy is what the plaintiff claims to be entitled to or

demands.” Id. at 969–70 (internal quotation marks omitted).

                “In the Southern District of West Virginia, we apply a preponderance of the

evidence standard when the state court complaint does not include an ad damnum clause claiming

an amount over the jurisdictional minimum.” Scaralto v. Ferrell, 826 F. Supp. 2d 960, 963 (S.D.W.

Va. 2011). The “defendant must supply evidence, and the court bases its decision to remove on

the record that exists at the time the petition for removal was filed.” Id. The amount in controversy

is determined at the time of removal. See Hutchens v. Progressive Paloverde Ins. Co., 211 F. Supp.

2d 788, 791 (S.D.W. Va. 2002). “Lacking an expressed statement of the amount claimed, a court

looks to the totality of the circumstances, including the complaint, the type and extent of the


                                                 3
plaintiff’s injuries, the amounts awarded in similar cases, and losses incurred to date of removal.”

Scaralto, 826 F. Supp. 2d at 968. “If the court thinks that a reasonable plaintiff would claim more

than $75,000, then the defendant has met its burden of proof.” Id.

                A court may also consider punitive damages, if available under the law, when

determining the amount in controversy. See Med-Surg Group, Inc. v. Aetna Health Mgmt., Inc.,

832 F. Supp. 2d 659, 661–62 (S.D.W. Va. 2011); see also id. at 661 (noting that it is “legally

possible to obtain punitive damages” where the complaint alleges fraud and misrepresentation in

addition to breach of contract). The amount of punitive damages “should bear a reasonable

relationship to the harm that was likely to occur and the harm that actually occurred.” Id. at 661

(finding no reasonable relationship between harm caused by under-billing, resulting in $5,723.50

in actual damages, and the $69,300 in punitive damages necessary for the amount in controversy

to be met).

               While a plaintiff may generally limit the relief requested in the complaint to avoid

federal jurisdiction, see Red Cab Co., 303 U.S. at 288–89, that is not necessarily the case in West

Virginia. In West Virginia a specific request for or limitation on damages does not foreclose relief

above that amount. See W. Va. R. Civ. P. 54(c) (“[E]very final judgment shall grant the relief to

which the party in whose favor it is rendered is entitled, even if the party has not demanded such

relief in the party’s pleadings.”). Thus, a plaintiff may “limit” the demand below the jurisdictional

threshold, yet ultimately recover beyond that limit in West Virginia. See Berry v. Nationwide Mut.

Fire Ins. Co., 181 W. Va. 168, 177, 381 S.E.2d 367, 376 (1989) (stating, “it is not the amount

stated in the ad damnum clause but the actual proof of the plaintiff’s damages which will control”).

My colleagues have thus generally required more than a bare limitation on relief to find that the


                                                 4
amount in controversy requirement is not met. See McCoy v. Erie Ins. Co., 147 F. Supp. 2d 481,

485 (S.D.W. Va. 2001) (requiring a “formal, truly binding, pre-removal stipulation signed by

counsel and his client explicitly limiting recovery”); see also Ellison, 177 F. Supp. 3d at 968

(accepting a contemporaneously filed stipulation limiting damages and remanding case).

               In sum, the Court must carefully analyze whether removal is proper and “resolve

all doubts about the propriety of removal in favor of retained state court jurisdiction.” Marshall v.

Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993) (citation omitted); see also Mulcahey, 29

F.3d at 151 (“Because removal jurisdiction raises significant federalism concerns, we must strictly

construe removal jurisdiction.”) (citation omitted).

                                                       III.

               As an initial matter, the Court notes that the issue is not resolved by reference to

Mr. Trammell’s limitation on damages in his complaint. While “Plaintiff affirmatively state[d] that

the amount in controversy does not meet or exceed $75,000.00,” Mr. Trammell did not value his

claim [Doc. 1-1 at 4]. Nor did Mr. Trammell file a binding stipulation with his complaint limiting

his damages below $75,000.00. See McCoy, 147 F. Supp. 2d at 485. As such, the Court must

examine the record at the time of removal and determine whether Sylvanus has met its burden to

establish the amount in controversy by a preponderance of the evidence.

               In his complaint, Mr. Trammell alleges that Sylvanus failed to timely pay “wages,

overtime and fringe benefits, including many expenses,” such as $7,500.00 in moving expenses

[Doc. 1-1]. Mr. Trammell further alleges that he “work[ed] extensively for a period in excess of 2

months” for which he was not paid. Mr. Trammell also alleges that, in addition to the lost wages,

he suffered annoyance, inconvenience, and attorney fees as a result of Sylvanus’s alleged breach


                                                 5
of the WVWPCA. Mr. Trammell asserts in Count Two an entitlement to punitive damages based

on Sylvanus’s conduct. Then, in Count Three, Mr. Trammell asserts a claim for breach of contract

resulting in “substantial financial loss” from the failure to pay wages and fringe benefits as

promised. In sum, Mr. Trammell requests “that he be awarded all damages as allowed under West

Virginia law, including punitive damages . . . [and] that he receive such other relief as is just and

proper.” [Doc. 1-1 at 6].

               The WVWPCA provides, in relevant part, that when an employer fails to pay or

provide fringe benefits to an employee “at the intervals of time as provided in section three of this

article” the employee may recover “the amount of such claim proven to be due and unpaid, with

legal interest thereon until paid.” W. Va. Code § 21-5-6; see also id. § 21-5-3(a) (requiring

payment of employees at least twice a month). The WVWPCA further expressly provides for the

recovery of reasonable attorney fees from the defendant, “in the event that any judgment is

awarded to the plaintiff.” Id. § 21-5-12(b).

               Absent speculation, the Court cannot say that the amount in controversy in this

matter exceeds the jurisdictional threshold by a preponderance of the evidence. Indeed, the most

concrete figure – the prior settlement offer – establishes only that Mr. Trammell believed his claim

was worth more than $43,000. See Scaralto, 826 F. Supp. 2d at 964. This settlement figure included

reimbursement for $7,500.00 in moving expenses, unpaid wages, 45 days of per diem, and $21,549

for “West Virginia Chapter 21, WPC.” [Doc. 6-2 at 2]. The Court may consider this as at least a

baseline amount of the actual damages sought.

               However, on the record at the time of removal and the limited evidence offered by

Sylvanus, the Court cannot determine the amount in controversy beyond this baseline figure.


                                                 6
Indeed, the complaint does not indicate that Mr. Trammell seeks or would be entitled to treble

damages under the WVWCPA. Mr. Trammell does not allege that he was fired by Sylvanus and

then not paid for his work. Mr. Trammell only alleges that he was not paid for two months. These

facts do not give rise to enhanced damages under the WVWCPA. 1 Nor does Sylvanus proffer any

evidence to suggest the amount of punitive damages to which Mr. Trammell claims to be entitled.

While it is true that punitive damages may be awarded in cases involving bad faith and may be

considered when determining the amount in controversy, there must be a reasonable relationship

between the actual harm and the amount of punitive damages claimed. Thus, for the Court to

conclude that the amount in controversy exceeds the jurisdictional threshold based upon punitive

damages, there must be some reasonable relationship between Mr. Trammell’s actual damages –

failure to pay for two months, including promised fees and expenses, amounting to approximately

$43,000 – and a punitive damages award of $32,000.

                  Again, the removing party, when challenged, bears the burden of demonstrating by

a preponderance of the evidence that the amount in controversy requirement is met. Mere

allegations and speculation do not satisfy this requirement. See Bartnikowski v. NVR, Inc., 307 F.

App’x 730, 738 (4th Cir. 2009) (noting an estimate of overtime hours worked in a damages

calculation “is pure guesswork, and leaves significant uncertainty about the actual amount in



1
  Sylvanus broadly argues that the WVWCPA allows for treble damages. This argument, however, fails to recognize
the limitations of such relief. Indeed, under the WVWCPA if an employer refuses to pay wages due to an employee
who has been discharged, the employer is liable for “two times that unpaid amount as liquidated damages.” See W.
Va. Code § 21-5-4(e) (allowing for liquidated damages in this form only for failure “to pay an employee wages as
required under this section” and providing “[t]his section regulates the timing of wage payments upon separation from
employment”). Neither the record as of the time of removal or the complaint itself reflect that Mr. Trammell asserts
an entitlement to liquidated damages. Given that diversity jurisdiction is fixed at the time of removal, the Court may
not rely on the Defendants’ post-removal arguments to find that Mr. Trammell seeks these damages. These damages
may ultimately be available to Mr. Trammell, but the amount in controversy is determined by the record at the time
of removal.
                                                          7
controversy”); see also Delph v. Allstate Home Mortg., Inc., 478 F. Supp. 2d 852, 854–55 (D. Md.

2007) (finding the defendant failed to establish the amount in controversy by a preponderance of

the evidence where it simply “speculate[d] that the amount could exceed the jurisdictional

minimum”). The Court may not simply accept Sylvanus’s allegation that Mr. Trammell seeks

$32,000 in punitive damages, such that his claim would rise above $75,000. Similarly, the Court

may not accept Sylvanus’s allegation that another plaintiff could be added to the lawsuit to find

that the amount in controversy would be met, 2 nor may the Court rely on Sylvanus’s contention

that Mr. Trammell seeks treble damages. Without any basis in the record, this is no more than

speculation, upon which the Court cannot blindly rely.

                  Finally, while Sylvanus ultimately did not present any argument on this ground,

Sylvanus indicated in its notice of removal that both diversity and federal question jurisdiction

were implicated. Indeed, Sylvanus stated that “[t]his action is one which implicates Federal

Aviation Regulations (FARs).” [Doc. 1 at 3]. Inasmuch as Mr. Trammell’s complaint contains no

claims that arise under federal law, does not raise any issue of federal law, reference any federal

law, or require interpretation of federal regulations, the Court cannot find that any federal question

is present on the face of the well-pleaded complaint. See Nordan v. Blackwater Sec. Consulting,

LLC, 260 F.3d 576, 584 (4th Cir. 2006). The mere fact that Mr. Trammell was employed by an

aviation company and may have been subject to some federal aviation regulations does not

somehow vest the Court with federal question jurisdiction. See, e.g., Merrell Dow Pharm., Inc. v.



2
  Even were the Court to accept Sylvanus’s contention that the complaint leaves open the possibility that another
plaintiff will be added to the action, this would not impact the Court’s analysis. Indeed, even if another plaintiff was
joined in the suit and alleged damages against Sylvanus, there is no basis for the Court to find that the interests of the
plaintiffs would be common and undivided such that the damages could be aggregated. See, e.g., Feikema v. Texaco,
Inc., 16 F.3d 1408, 1412 (4th Cir. 1994) (holding that damages cannot be aggregated unless the plaintiffs’ claims arise
from a common and undivided interest, even if the claims arise from a common cause).
                                                            8
Thompson, 478 U.S. 804, 813 (1986) (stating, the “mere presence of a federal issue in a state cause

of action does not confer federal question jurisdiction”).

               The Court is mindful of the difficulty that defendants face in proving the amount in

controversy when damages have been left unspecified in the complaint. However, the Court must

also be mindful of the limitations of its own jurisdiction and may not add speculation to speculation

to justify the exercise of its authority. The Court finds that Sylvanus has not met its burden to

demonstrate, by a preponderance of the evidence, that the amount in controversy exceeds $75,000,

or to demonstrate that federal question jurisdiction exists. As such, “federal jurisdiction is

doubtful” and “remand is necessary.” Mulcahey, 29 F.3d at 151.

               Having decided to remand Mr. Trammell’s case to state court, the Court must

determine whether to award attorney’s fees and costs. Under 28 U.S.C. § 1447(c), “[a]n order

remanding [a] case may require payment of just costs and any actual expenses, including attorneys

fees, incurred as a result of the removal.” However, the Supreme Court has provided, “[a]bsent

unusual circumstances, courts may award attorney’s fees under § 1447 only where the removing

party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital

Corp., 546 U.S. 132, 141 (2005). While the Court finds that Sylvanus failed to state any reasonable

ground for removal on the basis of federal question jurisdiction, the same is not true for diversity

jurisdiction. Indeed, as the preceding inquiry into the amount in controversy demonstrates, there

is a legitimate question as to whether diversity jurisdiction exists in the instant case. As such, the

Court cannot conclude that Sylvanus wholly lacked an objectively reasonable basis for removal.




                                                  9
                                                     IV.

               Accordingly, the Court ORDERS that Plaintiff Charles A. Trammell’s Motion to

Remand and for Fees and Expenses [Doc. 6] be GRANTED IN PART inasmuch as it seeks

remand and DENIED IN PART inasmuch as it seeks an award of fees and expenses. The Court

further ORDERS that the Motion to Dismiss Complaint by Individual Defendants [Doc. 4],

counsel Rachel Hanna’s Motion to Withdraw [Doc. 21], Defendants Robert Tapp and Sean

Marshall’s Motion for Extension of Time [Doc. 26], and Plaintiff Charles A. Trammell’s Motion

for a Status Conference [Doc. 27] be DENIED AS MOOT. The Court REMANDS this action to

the Circuit Court of Greenbrier County.

               The Clerk is directed to send copies of this Memorandum Opinion and Order to all

counsel of record and any unrepresented party and a certified copy to the Clerk of the Circuit Court

of Greenbrier County.

                                              ENTERED:       March 10, 2020




                                                10
